Freedman, P. J.
The guaranty upon which the defendant was sued must, under all the circumstances, be construed to be one *794guaranteeing the collectibility of the accounts therein referred to. That being so, the-"plaintiffs were bound to prove that thé parties liable upon such accounts are not solvent, and that their liability cannot be enforced by due process of law. This the plaintiffs failed to do, ‘and consequently their' complaint was properly- dismissed.
MacLeah and Leveetritt, JJ., concur.
Judgment affirmed, with costs to respondent.